Weaver, J.
(concurring in the result only). I agree that the conviction and sentence in this case should be affirmed, but write separately to state that I follow People v Anway (After Remand), 189 Mich App 706; 473 NW2d 804 (1991), only because Administrative Order No. 1990-6, 436 Mich lxxxiv, requires I do so.
Were it not for Administrative Order No. 1990-6, I would continue to follow People v Jerovsek, 172 Mich App 489; 432 NW2d 350 (1988). The dissent in Anway found Jerovsek more persuasive for the following reasons:
1. The official United States pharmacopeia recognizes alcohol as a drug.
2. The second edition of the Michigan Sentencing Guidelines, unlike the first edition, contains no list of scorable misdemeanors.
3. The fact that the drug offenses and the ouil offenses fall within different codes is an insufficient distinction for determining whether ouil offenses should be scored as prior misdemeanors.